Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding independent claims 1 and 7, Sohn (US Pub No.: 2014/0309735), Padsalgikar (US Patent No.: 9,216,558), Anvar (US Pub No.: 2011/0208301), Silvestrini (US Pub No.: 2017/0342096), Hajela (US Pub No.: 2018/0153682), as well as previously uncited references like Phelan (US Pub No.: 2007/0132949) and McCabe (US Pub No.: 2003/0125498). However, as stated in the applicant’s remarks dated 01/06/2022, these references do not teach an intraocular lens comprising of polysiloxanes comprising diphenyl siloxane and dimethyl siloxane units, the silicone oil having a mean molecular weight of less than about 3000 Daltons. As stated the applicant’s remarks, while Anvar does teach portions of an intraocular lens that can weigh 1000 Daltons or less (as per [0007]), this does not mean that the mean molecular weight would be below 3000 Daltons. From here, other prior art was found, like Phelan, that mentioned a IOL in [0013] with a mean molecular weight of 1030g/mol in [0148] and 2000g/mol in [0149]. However, the materials disclosed in [0148]-[0149] are not of polysiloxanes comprising diphenyl siloxane and dimethyl siloxane units. As such, these material properties are not seen as being applicable to the combination of Sohn, Padsalgikar, and Anvar. The same issue arises in McCabe as, while it teaches a monomer of less than 2000 Daltons in [0018], McCabe does not teach the material details required to satisfy claims 1 and 7. As such, Claims 1 and 7, with dependent claims 2-6 and 8-10, are seen as being allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774